{¶ 20} I concur in the majority's analysis and disposition of appellant's assignment of error. I write separately only to note it appears the promise made by appellee Board, upon which appellant claims to have detrimentally relied, was kept. The Board agreed to act as guarantor on the bond. The Board did just that. The fact the vote was not unanimous does not equate to breaking that promise. The Board acts collectively, not individually. The fact an underwriting investment entity subsequently deemed the bonds unmarketable because the Board resolution was not unanimous does not constitute a breach of promise by the Board.